DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed application, Application Nos. 63/290,731, 63/288,807, 63/288,237, 63/287,428, 63/272,352, 63/271,335, 63/256,042, 63/246,000, 63/245,227, 63/243,437, and 63/260,814, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the disclosures of the prior-filed application, Application Nos. 63/290,731, 63/288,807, 63/288,237, 63/287,428, 63/272,352, 63/271,335, 63/256,042, 63/245,227, 63/243,437, and 63/260,814, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for any of the claims of this application.  The disclosure of the prior-filed application, Application No. 63/246,000, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 7, 8, and 13 of this application.
Information Disclosure Statement
The information disclosure statements submitted on 1/25/2022, 4/1/2022, and 6/1/2022 have been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 1, 11, 12, 14, and 16 are objected to because of the following informalities:  in these claims, the periods used in “a.”, “b.”, and “c.” should be replaced with other punctuation as only one period is allowed for each claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald et al. (U.S. Patent Application Publication No. 2015/0082410 A1) (hereinafter Fitzgerald).

Regarding claim 1, Fitzgerald discloses a wireless entity (Paragraph 0059 disclose devices as used in the present invention also include mobile devices such as automobiles.  Automobiles are equipped with short-range communications devices that may form a network.  Using a wireless network protocol such as WiFi, Bluetooth, or cellular protocols, the automobiles in the platoon may be paired as mobile devices are paired in other embodiments of the invention, with a “server” vehicle identified and client vehicles identified to interchange command and control data, in addition to any other data to be conveyed between the data (such data my include navigation information, messages, or audio/visual information from one automobile to another automobile for consumption by passengers in that vehicle)) comprising:
a. a matrix comprising a plurality of square or rectangular fields, the matrix displayed visually in or on the wireless entity, the fields arranged in a rectangular array, each field colored either black or white according to a binary code, the binary code comprising data related to a wireless address of the wireless entity (Paragraph 0016 discloses the non-designated device is configured to operate as a network client to the designated device; displaying, by one of the vehicles, a pairing authenticator comprising routing information; and communicating the pairing authenticator whereby the routing information allows unique association between the client device and the server device through the network.  Communicating the pairing authenticator further comprises: displaying a QR code on a first vehicle of two of the vehicles; and scanning the QR code by a camera included within a second vehicle of the two vehicles.  Paragraph 0009 discloses by using device recognition techniques such as scanned QR codes (abbreviated from “Quick Response” code, machine-readable codes consisting of an array of black and white squares, typically used for storing URLs or other information for reading by the camera on a smartphone) or visual confirmation of a visual token, networked pairings of devices may be confirmed so that security is ensured and undesired pairings are prevented.  Figure 1 and paragraph 0023 disclose a rectangular QR code (109, 119)).

Regarding claim 3, as applied to claim 1 above, Fitzgerald further discloses the matrix further comprising a border comprising further fields arranged peripherally around the matrix and colored black or white according to a predetermined pattern (Figure 1 illustrates a white border arrange peripherally around the QR codes).

Regarding claim 4, as applied to claim 1 above, Fitzgerald further discloses wherein the binary code indicates the wireless address of the wireless entity (Paragraph 0033 discloses one embodiment includes encoding the routing information in a generated network authenticator such as a QR code on the server device and communicating the network authenticator or displaying the QR code on a display of the server device.  The displayed QR code (FIG. 4, 515) can be scanned with a QR code reader on a client device (FIG. 4, 520), such as through the camera of the client device with appropriate servicing and driver software.  In a preferred embodiment, the source device (FIG. 4, 515) displays the QR code that is in turn scanned by a camera and software in the target device (FIG. 4, 520) to receive the network routing information).

Regarding claim 6, as applied to claim 1 above, Fitzgerald further discloses wherein the wireless entity comprises a first vehicle, and the matrix is configured to indicate, to a second vehicle, the wireless address of the first vehicle (Paragraph 0016 discloses the non-designated device is configured to operate as a network client to the designated device; displaying, by one of the vehicles, a pairing authenticator comprising routing information; and communicating the pairing authenticator whereby the routing information allows unique association between the client device and the server device through the network.  Communicating the pairing authenticator further comprises: displaying a QR code on a first vehicle of two of the vehicles; and scanning the QR code by a camera included within a second vehicle of the two vehicles).

Regarding claim 14, Fitzgerald discloses non-transitory computer-readable media in a first vehicle, the media including instructions that when executed by a computing environment cause a method to be performed (Figure 3A and paragraph 0027 disclose software is installed as an application on the devices between which data will be transferred.  Software to implement methods of the present invention can be (1) installed on, or (2) downloaded onto a device indirectly or directly at any time by an authorized user through the Internet, through a mobile network operator, through a mobile telephony system, through SMS text message, through a fixed or removable storage medium, or in any other suitable manner and at any suitable time for carrying out a method according to the invention.  Installed software is then executed (as exemplified in one embodiment in FIG. 5) to perform steps of the present invention), the method comprising:
a. detecting, in or on a second vehicle, a connectivity matrix comprising a plurality of fields colored black or white according to a code (Paragraph 0016 discloses the non-designated device is configured to operate as a network client to the designated device; displaying, by one of the vehicles, a pairing authenticator comprising routing information; and communicating the pairing authenticator whereby the routing information allows unique association between the client device and the server device through the network.  Communicating the pairing authenticator further comprises: displaying a QR code on a first vehicle of two of the vehicles; and scanning the QR code by a camera included within a second vehicle of the two vehicles.  Paragraph 0009 discloses by using device recognition techniques such as scanned QR codes (abbreviated from “Quick Response” code, machine-readable codes consisting of an array of black and white squares, typically used for storing URLs or other information for reading by the camera on a smartphone) or visual confirmation of a visual token, networked pairings of devices may be confirmed so that security is ensured and undesired pairings are prevented); and
b. determining, from the code, a wireless address of the second vehicle (Figure 4 and paragraph 0033 disclose encoding the routing information in a generated network authenticator such as a QR code on the server device and communicating the network authenticator or displaying the QR code on a display of the server device.  The displayed QR code (515) can be scanned with a QR code reader on a client device (520), such as through the camera of the client device with appropriate servicing and driver software.  In a preferred embodiment, the source device (515) displays the QR code that is in turn scanned by a camera and software in the target device (520) to receive the network routing information).

Regarding claim 15, as applied to claim 14 above, Fitzgerald further discloses transmitting, according to the wireless address, a message to the second vehicle (Paragraph 0059 discloses using a wireless network protocol such as WiFi, Bluetooth, or cellular protocols, the automobiles in the platoon may be paired as mobile devices are paired in other embodiments of the invention, with a “server” vehicle identified and client vehicles identified to interchange command and control data, in addition to any other data to be conveyed between the data (such data my include navigation information, messages, or audio/visual information from one automobile to another automobile for consumption by passengers in that vehicle)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of Shin et al. (U.S. Patent Application Publication No. 2022/0050175 A1) (hereinafter Shin).

Regarding claim 2, as applied to claim 1 above, Fitzgerald discloses the claimed invention except explicitly disclosing wherein the wireless entity is configured to communicate according to 5G or 6G technology.
In analogous art, Shin discloses wherein the wireless entity is configured to communicate according to 5G or 6G technology (Paragraph 0059 discloses 5G and 6G technologies also provide new classes of services, over control and data channels, for vehicular networking (V2X), fixed wireless broadband, and the Internet of Things (IoT).  Such standards and technologies may be used for communication by device 101).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate 5G and 6G technologies, as described in Shin, with wireless communication, as described in Fitzgerald, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining 5G and 6G technologies of Shin with wireless communication of Fitzgerald was within the ordinary ability of one of ordinary skill in the art based on the teachings of Shin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Fitzgerald and Shin to obtain the invention as specified in claim 2.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald.

Regarding claim 7, as applied to claim 6 above, Fitzgerald discloses the claimed invention except explicitly disclosing wherein the matrix is configured to be readable by a camera on the second vehicle from a predetermined distance, the predetermined distance in the range of 20 to 100 meters.
Fitzgerald discloses a QR code on a vehicle readable by another vehicle (Paragraph 0016 discloses communicating the pairing authenticator further comprises: displaying a QR code on a first vehicle of two of the vehicles; and scanning the QR code by a camera included within a second vehicle of the two vehicles), but Fitzgerald does not specifically identify a specific distance at which the QR code is readable by the second vehicle as being in the range of 20 to 100 meters.
However, a matrix being readable at a range of 20 to 100 meters is a mere design choice and an obvious choice to try, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as being an ordinary proximity range of one vehicle to another on a road.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to configure a matrix to be readable by a camera on the second vehicle from a predetermined distance, the predetermined distance in the range of 20 to 100 meters because Applicant has not disclosed that the specific choice of distance range provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Fitgerald’s QR codes which are readable by another vehicle and Applicant’s invention, to perform equally well because both systems would perform the same function of permitting a matrix on a vehicle to be readable by another vehicle.  Therefore, it would have been prima facie obvious to modify Fitzgerald to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Fitzgerald.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Fitzgerald to obtain the invention as specified in claim 7.

Regarding claim 8, as applied to claim 1 above, Fitzgerald discloses the claimed invention except explicitly disclosing wherein each field has a predetermined size in the range of 5 to 20 millimeters.
Fitzgerald discloses a QR code on a vehicle readable by another vehicle (Paragraph 0016 discloses communicating the pairing authenticator further comprises: displaying a QR code on a first vehicle of two of the vehicles; and scanning the QR code by a camera included within a second vehicle of the two vehicles), but Fitzgerald does not specifically identify a specific size range for each field.
However, a matrix field size in the range of 5 to 20 millimeters is a mere design choice and an obvious choice to try, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as being a size range by which a matrix on a vehicle to be readable by another vehicle on a road.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to configure each field of a matrix to have predetermined size in the range of 5 to 20 millimeters because Applicant has not disclosed that the specific choice of distance range provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Fitgerald’s QR codes which are readable by another vehicle and Applicant’s invention, to perform equally well because both systems would perform the same function of permitting a matrix on a vehicle to be readable by another vehicle.  Therefore, it would have been prima facie obvious to modify Fitzgerald to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Fitzgerald.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Fitzgerald to obtain the invention as specified in claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of Suzuki (U.S. Patent Application Publication No. 2019/0303048 A1) (hereinafter Suzuki).

Regarding claim 9, as applied to claim 1 above, Fitzgerald discloses the claimed invention except explicitly disclosing wherein the wireless entity is a base station of a wireless network, and the code comprises a frequency of a broadcast channel of the base station.
In analogous art, Suzuki discloses wherein the wireless entity is a base station of a wireless network, and the code comprises a frequency of a broadcast channel of the base station (Figure 6 and paragraph 0066 disclose a QR code, which is obtained by coding the public key APK1 of the AP 6, a channel list of the AP 6, and a MAC address of the AP 6, is adhered to a housing of the AP 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a QR code adhered to a housing on an AP including a channel list of the AP, as described in Suzuki, with a QR code, as described in Fitzgerald, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a QR code adhered to a housing on an AP including a channel list of the AP of Suzuki with a QR code of Fitzgerald was within the ordinary ability of one of ordinary skill in the art based on the teachings of Suzuki.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Fitzgerald and Suzuki to obtain the invention as specified in claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of Eberlein (U.S. Patent Application Publication No. 2014/0117076 A1) (hereinafter Eberlein).

Regarding claim 10, as applied to claim 1 above, Fitzgerald discloses the claimed invention except explicitly disclosing wherein the entity is a fixed asset comprising a traffic signal or a highway sign or a roadside building and the code indicates a wireless address of a receiver associated with the wireless entity.
In analogous art, Eberlein discloses wherein the entity is a fixed asset comprising a traffic signal or a highway sign or a roadside building and the code indicates a wireless address of a receiver associated with the wireless entity (Paragraph 0039 discloses tag all public buildings in a city with QR codes that provide a link to web resources related to the public buildings).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate tagging a building with a QR code providing a link to resources related to the building, as described in Eberlein, with a QR code, as described in Fitzgerald, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining tagging a building with a QR code providing a link to resources related to the building of Eberlein with a QR code of Fitzgerald was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eberlein.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Fitzgerald and Eberlein to obtain the invention as specified in claim 10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of Boyd et al. (U.S. Patent No. 10,032,384 B1) (hereinafter Boyd).

Regarding claim 11, as applied to claim 1 above, Fitzgerald discloses the claimed invention except explicitly disclosing wherein: a. each field comprises an illuminator, respectively; b. each illuminator is powered individually; and c. the code is determined by which of the illuminators are powered and which of the illuminators are unpowered.
In analogous art, Boyd discloses wherein:
a. each field comprises an illuminator, respectively (Column 2, lines 12-26 disclose this disclosure is directed to a location marker that may be used to provide information to a vehicle, such as an unmanned aerial vehicle (UAV).  In some embodiments, the location marker may include a plurality of lights which may be individually sequenced on and off at different times to create a time domain signal sequence that is readable by the vehicle.  The lights may provide information in various different ways.  For example, the specific lights that are illuminated at a certain time may form a light pattern that includes or is associated with information.  For example, lights may be illuminated to create a light pattern, such as a quick response (QR) code or other image code, which can be deciphered by a computing device associated with the vehicle.  Different light patterns may be displayed over time to provide different information to the vehicle);
b. each illuminator is powered individually (Column 2, lines 12-26 disclose this disclosure is directed to a location marker that may be used to provide information to a vehicle, such as an unmanned aerial vehicle (UAV).  In some embodiments, the location marker may include a plurality of lights which may be individually sequenced on and off at different times to create a time domain signal sequence that is readable by the vehicle.  The lights may provide information in various different ways.  For example, the specific lights that are illuminated at a certain time may form a light pattern that includes or is associated with information.  For example, lights may be illuminated to create a light pattern, such as a quick response (QR) code or other image code, which can be deciphered by a computing device associated with the vehicle.  Different light patterns may be displayed over time to provide different information to the vehicle); and
c. the code is determined by which of the illuminators are powered and which of the illuminators are unpowered (Column 2, lines 12-26 disclose this disclosure is directed to a location marker that may be used to provide information to a vehicle, such as an unmanned aerial vehicle (UAV).  In some embodiments, the location marker may include a plurality of lights which may be individually sequenced on and off at different times to create a time domain signal sequence that is readable by the vehicle.  The lights may provide information in various different ways.  For example, the specific lights that are illuminated at a certain time may form a light pattern that includes or is associated with information.  For example, lights may be illuminated to create a light pattern, such as a quick response (QR) code or other image code, which can be deciphered by a computing device associated with the vehicle.  Different light patterns may be displayed over time to provide different information to the vehicle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate lights illuminating to form a QR code, as described in Boyd, with a QR code on a vehicle, as described in Fitzgerald, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a QR code on a vehicle of Boyd with lights illuminating to form a QR code of Fitzgerald was within the ordinary ability of one of ordinary skill in the art based on the teachings of Boyd.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Fitzgerald and Boyd to obtain the invention as specified in claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of Ueno et al. (U.S. Patent Application Publication No. 2001/0051915 A1) (hereinafter Ueno).

Regarding claim 12, as applied to claim 1 above, Fitzgerald discloses the claimed invention except explicitly disclosing wherein: a. each field comprises a filter, respectively, each filter having an individually controllable opacity; and b. the code is determined by which of the filters are controlled to have a high opacity and which filters are controlled to have a low opacity.
In analogous art, Ueno discloses wherein:
a. each field comprises a filter, respectively, each filter having an individually controllable opacity (Paragraph 0026 disclose a QR code or data code displayed on the liquid-crystal panel in the form of the two-dimensional barcode can be read adequately with a barcode reader); and
b. the code is determined by which of the filters are controlled to have a high opacity and which filters are controlled to have a low opacity (Paragraph 0026 disclose a QR code or data code displayed on the liquid-crystal panel in the form of the two-dimensional barcode can be read adequately with a barcode reader).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a QR code displayed on a liquid-crystal panel, as described in Ueno, with a QR code, as described in Fitzgerald, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a QR code displayed on a liquid-crystal panel of Ueno with a QR code of Fitzgerald was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ueno.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Fitzgerald and Ueno to obtain the invention as specified in claim 12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of Liao et al. (U.S. Patent Application Publication No. 2013/0115881 A1) (hereinafter Liao).

Regarding claim 13, as applied to claim 1 above, Fitzgerald discloses the claimed invention except explicitly disclosing wherein the matrix comprises 48 fields colored black or white according to a MAC (medium access code) address, surrounded by a border colored black or white according to a predetermined pattern.
In analogous art, Liao discloses wherein the matrix comprises 48 fields colored black or white according to a MAC (medium access code) address, surrounded by a border colored black or white according to a predetermined pattern (Figure 8 and paragraph 0051 disclose the external message 56 primarily comprised of the MAC Address 61 of the external device 4 and the Model Code 62, which will be referred to as the QR code.  In the step S30, the electronic apparatus 3 utilizes the camera component 322 to obtain the QR code, and transmit the data of the QR code to the microprocessor component 33.  In step S32, the microprocessor component 33 will determine from the QR code whether the QR code contains the MAC Address 61 of the external device 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a QR code including at least 48 fields indicating a MAC address of a device, as described in Liao, with a QR code, as described in Fitzgerald, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a QR code including at least 48 fields indicating a MAC address of a device of Liao with a QR code of Fitzgerald was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liao.
Fitzgerald, as modified by Liao, does not explicitly disclose a border comprising 32 fields.
Fitzgerald discloses a QR code having a border (Figure 1 illustrates a white border arrange peripherally around the QR codes), but Fitzgerald does not specifically identify a number of fields for the border.
However, a border having 32 fields is a mere design choice and an obvious choice to try, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to achieve a border.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to configure a border comprising 32 fields because Applicant has not disclosed that the specific choice of distance range provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Fitgerald’s QR code border and Applicant’s invention, to perform equally well because both systems would perform the same function of a border on a matrix.  Therefore, it would have been prima facie obvious to modify Fitzgerald to obtain the invention as specified in claim 13 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Fitzgerald.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Fitzgerald to obtain the invention as specified in claim 13.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of Meng et al. (U.S. Patent Application Publication No. 2021/0331666 A1) (hereinafter Meng).

Regarding claim 17, as applied to claim 14 above, Fitzgerald discloses the claimed invention except explicitly disclosing wherein the code is configured to indicate whether the second vehicle is autonomous or semi-autonomous or human-driven.
In analogous art, Meng discloses wherein the code is configured to indicate whether the second vehicle is autonomous or semi-autonomous or human-driven (Paragraph 0006 discloses e classification processing module classifies the acquired vehicle information into three categories, which are a manual driving vehicle, a semi-autonomous driving vehicle, and a full-autonomous driving vehicle respectively; [0015] the manual driving vehicle includes a QR code mounted onto the roof of the vehicle, a mechanical power device and a two-flywheel steering device, and automatic parking of the manual driving vehicle is achieved by turning the steering wheel through the moment of inertia of the two flywheels and coordinated control of the two flywheels; [0016] the semi-autonomous driving vehicle includes an autonomous driving power device and a control device, and a QR code mounted onto the roof of the vehicle, so as to achieve communication of position information and environmental information between the parking lot and the vehicle, and an automatic parking function is implemented by using a semi-autonomous driving apparatus of the vehicle; and [0017] the full-autonomous driving vehicle includes complete power and control devices, and a sensor capable of identifying an environment, the parking lot establishes communication with the full-autonomous driving vehicle, and an automatic parking function is achieved by sending path planning, parking space state information, and vehicle distribution information to the vehicle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a QR code which indicates whether a vehicle is semi-autonomous or manual, as described in Meng, with a QR code on a vehicle, as described in Fitzgerald, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a QR code which indicates whether a vehicle is semi-autonomous or manual of Meng with a QR code on a vehicle of Fitzgerald was within the ordinary ability of one of ordinary skill in the art based on the teachings of Meng.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Fitzgerald and Meng to obtain the invention as specified in claim 17.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. (U.S. Patent Application Publication No. 2019/0261258 A1) (hereinafter Lindoff) in view of Suzuki.

Regarding claim 18, Lindoff discloses a base station of a wireless network (Figure 1 and paragraph 0032 disclose radio access network nodes 110a, 110b, 110c include, but are not limited to, radio base stations, base transceiver stations, node Bs, evolved NodeBs, g NodeBs, and access points), the base station comprising:
b. a transmitter configured to transmit system information messages on the particular frequency (Figure 1 and paragraph 0030 disclose radio access network node 110a being configured for communication using a first RAT (RAT1), radio access network node 110b being configured for communication using a second RAT (RAT2) and radio access network node 110c being configured for communication using both the first RAT and the second RAT.  Figures 2 and 3 and paragraph 0049 disclose S104: The wireless device 200 obtains system information using a first carrier frequency and the first RAT.  The system information comprises inter-frequency cell information of the second RAT.  Since Lindoff discloses a radio access network node communicating over a RAT, Lindoff inherently discloses a transmitter).
Lindoff does not explicitly disclose a visibly displayed connectivity matrix comprising a plurality of fields arranged in a rectangular array, each field colored black or white according to a code, the code configured to indicate a particular frequency.
In analogous art, Suzuki discloses a visibly displayed connectivity matrix comprising a plurality of fields arranged in a rectangular array, each field colored black or white according to a code, the code configured to indicate a particular frequency (Figure 6 and paragraph 0066 disclose a QR code, which is obtained by coding the public key APK1 of the AP 6, a channel list of the AP 6, and a MAC address of the AP 6, is adhered to a housing of the AP 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a QR code adhered to a housing on an AP including a channel list of the AP, as described in Suzuki, with an access point communicating in multiple frequencies, as described in Lindoff, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a QR code adhered to a housing on an AP including a channel list of the AP of Suzuki with an access point communicating in multiple frequencies of Lindoff was within the ordinary ability of one of ordinary skill in the art based on the teachings of Suzuki.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lindoff and Suzuki to obtain the invention as specified in claim 18.

Regarding claim 19, as applied to claim 18 above, Lindoff, as modified by Suzuki, further discloses wherein the system information messages indicate how user devices can become registered with the base station (Figures 2 and 3 and paragraphs 0049, 0050, 0071, and 0072 disclose S104: The wireless device 200 obtains system information using a first carrier frequency and the first RAT.  The system information comprises inter-frequency cell information of the second RAT.  The obtained system information is assumed to comprise information about inter-RAT (per default also inter-frequency) cells and their properties.  Hence, the wireless device 200 may receive information about the synchronization signal transmission of the second RAT as transmitted on a second carrier frequency.  Based on the obtained system information, the wireless device 200 may now synchronize with the second RAT without the otherwise necessary extensive frequency search in a high frequency band in which the second carrier frequency is located.  The wireless device 200 thus uses the obtained system information when performing initial access to the second RAT at a second carrier frequency.  Once the wireless device 200 has synchronized with the second RAT as in step S112 the wireless device 200 could register with the network operator.  S114: The wireless device 200 registers, using the second carrier frequency, with a network operator of the second RAT after having synchronized with the second RAT (as in step S112)).

Regarding claim 20, as applied to claim 18 above, Lindoff, as modified by Suzuki, further discloses a receiver configured to receive messages on a second frequency, different from the particular frequency, the second frequency indicated in the system information messages (Figure 1 and paragraph 0030 disclose radio access network node 110a being configured for communication using a first RAT (RAT1), radio access network node 110b being configured for communication using a second RAT (RAT2) and radio access network node 110c being configured for communication using both the first RAT and the second RAT.  Figures 2 and 3 and paragraphs 0049 and 0050 disclose S104: The wireless device 200 obtains system information using a first carrier frequency and the first RAT.  The system information comprises inter-frequency cell information of the second RAT.  The obtained system information is assumed to comprise information about inter-RAT (per default also inter-frequency) cells and their properties.  Hence, the wireless device 200 may receive information about the synchronization signal transmission of the second RAT as transmitted on a second carrier frequency.  Based on the obtained system information, the wireless device 200 may now synchronize with the second RAT without the otherwise necessary extensive frequency search in a high frequency band in which the second carrier frequency is located.  The wireless device 200 thus uses the obtained system information when performing initial access to the second RAT at a second carrier frequency.  Since Lindoff discloses a radio access network node communicating over a RAT, Lindoff inherently discloses a receiver).
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claim 5, the best prior art found during the prosecution of the present application, Fitzgerald, fails to disclose, teach, or suggest the limitations of wherein the binary code indicates an index of a particular entry of a tabulation, the tabulation comprising a plurality of entries, each entry related to a wireless vehicle or a wireless fixed assed, respectively, and each entry indicating the wireless address of the related wireless vehicle or wireless fixed asset in combination with and in the context of all of the other limitations in claim 5.
Considering claim 16, the best prior art found during the prosecution of the present application, Fitzgerald, fails to disclose, teach, or suggest the limitations of wherein the determining of the wireless address comprises: a. retrieving, from a tabulation of entries, a particular entry according to the code; and b. determining, from the particular entry, the wireless address of the second vehicle in combination with and in the context of all of the other limitations in claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Burke et al. (U.S. Patent Application Publication No. 2017/0294117 A1) discloses a method and system for logging and reporting on slow drivers in fast and middle lanes;
Corghi (U.S. Patent Application Publication No. 2018/0314763 A1) discloses a wheel servicing method and system;
Ramanujam (U.S. Patent Application Publication No. 2019/0250616 A1) discloses performing a service on an autonomous vehicle enroute to a destination;
Lee (U.S. Patent Application Publication No. 2021/0273714 A1) discloses a method for intelligently tracking beam and autonomous vehicle therefor; and
Corrodi et al. (U.S. Patent Application Publication No. 2021/0390499 A1) discloses a system and process for dynamic information discovery between commercial shipping assets.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642